PER CURIAM.
This appeal in a dissolution of- marriage suit challenges only the award of the custody of the two-*676year-old son of the parties to the father. As is generally true on such an issue, the appeal raises only factual matters and their evaluation. From our examination of the record, we can see no benefit in setting forth details of the rather bizarre behavior of the wife, not to mention her living arrangements. We fully agree with the trial court that the evidence clearly establishes as to both that the best interests of the boy will be furthered by his being in the custody of his father.
The petitioner next contends that the trial court should have, on its own motion, ordered an investigation pursuant to ORS 107.425. That statute allows discretion. While we adhere to our comments in Goode v. Goode, 4 Or App 34, 476 P2d 805 (1970), concerning its utilization as an aid to the court in appropriate cases, it is clear that on this record there was no abuse of discretion in not ordering the study authorized under that section, particularly in view of the fact that neither party requested the court to order one.
Affirmed.